Beown, J.
(concurring in part; dissenting in part). The landfill in question has a reasonable relationship toward improved use of the water for purposes of public navigation and recreation and I concur in the result reached by the majority óf the court. But in so far as the majority opinion permits use of the lake bed if only some public purpose is served thereby, even though such purpose is opposed to, and even inconsistent with, use of the water by the public, I dis*121agree, preferring to reserve decision of that question until it is presented by the record.
I am authorized to state that Mr. Justice Steinle and Mr. Justice Wingert are of the same opinion.